Citation Nr: 9926124	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-26 579 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left above the 
knee amputation secondary to service connected frostbite of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1949 to 
October 1952.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The Board remanded this appeal in September 1998 with 
instructions for the RO to obtain a copy of the operative 
report and any pathology reports that may have been produced 
in conjunction with the left leg amputation.  A discharge 
summary of the January 1996 admission to the VA Medical 
Center, Biloxi wherein the amputation was performed was 
previously of record, however there is no record that the RO 
attempted to develop the operative or pathology reports from 
the VA Medical Center itself.  A Remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the Remand orders.  As this is 
evidence in the control of the VA, complete compliance with 
the Board's prior Remand is required.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the operative 
report and pathology report relative to 
the January 1996 above the knee left leg 
amputation performed at the VA Medical 
Center, Biloxi, Mississippi.  The RO is 
to make the request directly to the VA 
facility.  If the records are 
unavailable, the RO must obtain written 
notification of their unavailability and 
associate it with the claims folder.

2.  The veteran is reminded that if he 
has or can obtain competent evidence that 
links the amputation to service or a 
service-connected disability that 
evidence must be submitted by him.

3.  If the RO is unable to obtain the 
requested VA records, the RO must inform 
the veteran of the receipt of the 
evidence.

Thereafter, the case is to be returned to the Board upon 
compliance with all necessary appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



